The judgment of the court was entered
Per Curiam.
The bill in this case was rightly dismissed. The assessment of the plaintiff’s stock was expressly authorized by the Acts of 12th'April 1867, Pamph. L. 74, and 2d April 1868, Pamph. L. 55. It is made the duty of the assessors, under these acts, to assess the value of the stock, but not to appraise it higher than its current value in the market where the hank is located. If the plaintiff was dissatisfied with the valuation of his stock, he should have appealed to the auditor-general, under the provisions of the Act of 2d April 1868, for such an abatement of its assessed value as might be just and proper. Having failed to appeal, he has no ground of complaint here.
The stock owned by tfie plaintiff was clearly liable to taxation under the Acts of 29th April 1844, Pamph. L. 497, and 31st March 1870, Pamph. L. 42. The latter act provides that it shall be taxable for state purposes, at the rate of three mills per annum on the assessed value thereof; and for county, school, municipal and local purposes, at the same rate as is or may hereafter be assessed and imposed upon other moneyed capital in the hands of individual citizens of this state. This provision is in strict conformity with the restriction imposed by the Act of Congress of the 10th of February 1868, U. S. Statutes at Large 34. The plaintiff does not allege in his bill that the tax levied by the commissioners on the assessed value of his stock, exceeded the rate assessed and imposed on other moneyed capital in the hands of individual citizens of this state; but that “the said commissioners, on this assessment, have levied a tax of eight mills on the dollar, *219there being some other classes of moneyed capital exempt from county tax under the laws of this state.” This allegation is wholly vague and indefinite; but if it were not objectionable on this account, it does not follow that the tax imposed on the plaintiff’s stock is illegal, or forbidden by the Act of Congress, because some other classes of moneyed capital are exempt from taxation by law of limited application. The restriction in the Act of Congress is, that the taxation shall not be at a greater rate than is assessed upon other moneyed capital in the hands of individual citizens of the state where the bank is located. The act must have a reasonable construction; and it clearly does not mean that the stock of national banks shall not be liable to taxation at all, if' some other classes of moneyed capital are exempt from taxation. If the moneyed capital of individual citizens, with certain specified exceptions, is liable to taxation, then the stock, of national banks, in the hands of its holders, is also liable to taxation, if made so by the laws of the state where such banks are located. If the assessors had no right, under the Act of Congress, to assess the plaintiff’s stock above its par value for purposes of taxation, he should have appealed from the assessment. Not having done so, he must be deemed as having waived any objection to the valuation placed upon his stock by the assessors, and it is too late for him now to insist that the taxation of his stock is illegal because the tax was levied on an assessment made on the basis of its current value in the market, instead of its par value.
The payment by the bank of the tax of one per centum on the par value of all the shares of its stock, under the Act of 31st March 1870, which was applied by the auditor-general, with the consent of the bank, to the tax of 1871, did not relieve the plaintiff’s stock from taxation, under the act, for the year 1870. This is too plain for argument.
Decree affirmed at the costs of the appellant.